33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Lamont CHAVIS, Plaintiff Appellant,v.Andrew WINSTON;  L. W. Ivey;  Lieutenant Merritt;  NurseKat, Defendants Appellees.
No. 94-6633.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 16, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-798)
Victor Lamont Chavis, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order that dismissed his 42 U.S.C. Sec. 1983 (1988) action without prejudice because he failed to comply with a court order.*  A previous magistrate judge's order had ordered Appellant to provide an additional copy of his complaint for service on the Defendants and addresses for all of the Defendants for service purposes.  Though it appears that Appellant had provided sufficient information concerning the addresses of the Defendants, he clearly did not provide the additional copy of his complaint as requested.  We therefore affirm the district court's order.  We dispense with oral argument since the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Because it was clear from the district court's order that no amendment to Appellant's complaint could cure the defect in his case, the court's order is final and appealable even though the dismissal was without prejudice.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  We note that Appellant is free to refile his complaint if he desires with sufficient information and copies as requested by the district court